The only question involved in this appeal is, "Did title to land subject to Murphy Act in Drainage District go over to the State subject to and burdened with drainage district taxes?" *Page 356 
Stated otherwise, the question is: Did the State of Florida take title to lands under the provisions of the Murphy Act free and clear of the lien created by the levy and assessment of drainage district taxes delinquent prior to title vesting in the State?
The Circuit Court in effect held that the delinquent drainage tax remained a lien against the property on which the same was levied.
The decree is affirmed on authority of the opinion and judgment of this Court in the case of Bice v. City of Haines City, filed May 17, 1940.
So ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.